DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1, 3-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a downhole power generation system as recited by independent claim 1, comprising:
a power generation module for providing power to a load, comprising:
a turbine driven by flow of a downhole fluid to rotate, 
a generator coupled with the turbine for converting rotational energy from the turbine to electrical energy, and 
an AC-DC rectifier coupled with the generator for converting an alternating voltage from the generator to a direct voltage; and
a power conversion circuit coupling the AC-DC rectifier with the load, the power conversion circuit including a first DC-DC converter coupled to the load by a first electrical connection and providing a first power to the load when the load is in a working mode and a second DC-DC converter coupled to the load by a second electrical connection and providing a second power to the load when the load is in a non-working mode, the second power being less than the first power.

With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a downhole power generation method as recited by independent claim 13, comprising:
driving one or more turbines, by flow of a downhole fluid, to rotate;
converting one or more rotational energies from the one or more turbines, by one or more generators, to one or more electrical energies respectively;
converting one or more alternating voltages from the one or more generators, by one or more AC-DC rectifiers, to one or more direct voltages respectively;
converting the one or more direct voltages, by controlling a first DC-DC converter connected to a load by at least a first electrical connection, to a first power and providing the first power to the load when the load is in a working mode; and
converting the one or more direct voltages, by controlling a second DC-DC converter connected to a load by at least a second electrical connection, to a second power and providing the second power to the load when the load is in a non-working mode, wherein the second power is less than the first power.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832